DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, US 8,308,246.
	Regarding claim 1, Chung discloses the claimed invention including a brush head comprising a matrix (20 and can include R) having a plurality of receptacles formed therein (24), a plurality of tuft spikes (10), each formed of a plurality of bristle strands (1, 5) arranged in a tuft (10) having a free end and a proximal end inserted in a spike body (spike body is adhered lower part of 10; Column 5 Lines 40-43 and 55-60, Figures 6-9 and 11-12), each tuft spike disposed in one of the receptacles of the matrix (see particularly Figures 7-9), each spike body of the tuft spike injected into the receptacles (Figures 7-9), and a neck having a distal platen (32) of which is connected to and at least partially embedded in the matrix (Figure 9). Regarding claim 2, the matrix is made from a thermoplastic resin (Column 6 Line 55). Regarding claim 3, the spike body (adhered lower part of 10) and the bristle strands are formed of the same material (the bristle strands form the adhered lower part and are therefore the same material; see also Column 5 Lines 44-54). Regarding claim 4, the spike body and proximal end of the bristle strands are melted together to form each tuft spike (the tuft spike has a spike body formed of proximal ends of bristle strands that are melted, adhered lower part, see Column 5 Lines 40-43 and 55-60, Figures 6-9 and 11-12). Regarding claims 5-6, the tuft spikes are injected into the matrix mechanically (Column 4 Lines 48-52, Column 6 Lines 54-57). Regarding claim 7, the receptacles comprise a restriction (perimeter or width) and the spike bodies each comprise a retaining feature (perimeter of adhered lower part of 10), the restriction having a first dimension that is less than a second dimension of the retaining feature (as shown in Figures 7-9 and 11-12), such that interference between the restriction and the retaining feature prevent disengagement of the tuft spikes after injection into the matrix (see Figures, Column 2 Lines 22-30). Regarding claim 8, the receptacles each comprise a cavity having a third dimension greater than the first dimension (widened opening of the receptacle in Figure 11), each configured to receive the retaining feature of the spike body during injection (Figure 11). Further regarding claims 1-2 and 4-8, it is noted that these claims are drawn to a brush head (see preamble). The Examiner has interpreted some process/manufacturing limitations within these claims in light of MPEP 2113 which recites: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubnell, DE 102005029366 A1 (see computer generated English translation).
	Regarding claim 9, Schubnell discloses the claimed invention including a method comprising the steps of providing a plurality of spike bodies (annular approaches 18, page 5 of English translation), each tuft spike body comprises a retaining feature (the geometry of the spike body 18 is a retaining feature in that it retains a tuft thickening at 19, see Figure 8 in particular); inserting a plurality of bristle strands (1) arranged as a tuft through an opening of each spike body (see Figures, see third to last paragraph on Page 5 of English translation); adjusting a free end of each tuft, a proximal end opposite to the free end, or both the free end and proximal end (see page 5 of the English translation and Figure 4, and further explanation of the adjusting step with regards to the embodiments of claims 10-11); and bonding the proximal end of the tuft to the spike body (see English translation of the Abstract and the third complete paragraph of page 6). Regarding claim 10, adjusting includes positioning the spike body in the mold, positioning a shape plate beneath the mold to define the free end of the bristle strands that extend out of the spike body (10, 11; see page 5 of English translation and Figure 4). Regarding claim 11, adjusting includes positioning the spike body in the mold, positioning a cutting plate (7) on the mold at the proximal end of the tuft spikes (Figure 4), and cutting an excess portion of the  bristle strands that extend above the cutting plate with a knife (14, Figures 3-4). 
	Schubnell describes the tuft spikes as being formed however does not specific how they are manufactured, particularly a step of molding a plurality of spike bodies in a mold. The spike bodies (at 18) are within the mold and are constructed of a material to be a particular shape to achieve the toothbrush head construction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a tuft spike so that the step of providing the spike body of Schubnell is a step of molding the spike bodies in a mold, as it is a well-known method to produce components in a mold by molding. 
3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubnell, DE 102005029366 A1 (see computer generated English translation) in view of Kraemer, US 2008/0168613.
	Schubnell discloses all elements previously discussed above, however fails to disclose that the bonding includes applying a temperature sufficient to at least partially melt the spike body and proximal end of the bristle strands together utilizing a melting pin, heated air, laser welding, or a combination including at least one of the foregoing.
	Kraemer teaches a manufacturing method of a brush head where there are spike bodies (2) that are formed of polypropylene (0050), there is a step of inserting a plurality of bristle strands arranged as a tuft through an opening of each spike body (4; paragraph 0051), and a step of bonding the proximal end of the tuft to the spike body (by fusing with heat, paragraphs 0051). Regarding claim 12, the bonding further includes applying temperature sufficient to at least partially melt the spike body and the proximal ends of the bristle strands together by using heated air (paragraphs 0018 and 0051 discuss using heat, a result of using heat would be heated air which contributes to the partial melt).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of bonding of Schubnell to include applying a sufficient temperature sufficient to at least partially melt the spike body and proximal end of the bristle strands together by using heat and heated air, as taught by Kraemer, in order to fuse and join the strands and spike body together in a sufficient manner.
Allowable Subject Matter
4.	Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claim 13. In particular, Schubnell (DE 102005029366 A1) while teaching many aspects of claim 13, fails to disclose a method of manufacturing a brush head assembly including the step of injecting the spike bodies wherein each receptacle comprises a restriction having a first dimension and each spike body comprising a retaining feature having a second dimension larger than the first dimension, wherein the injecting includes inserting the retaining feature past the restriction.
Response to Arguments
5.	Applicant's arguments filed 9 March have been fully considered but they are not persuasive.
	The Applicant argues that regarding the group of claims that include claim 1 and its depending claims, that the Applicant has incorporated allowable subject matter into this claim and thus should be in condition for allowance. The Examiner respectfully disagrees. In the non-final rejection of 13 December 2021, the Examiner indicated claims 14-15 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and to include all of the limitations of the base claim and any intervening claims. Originally filed claims 14-15 did not depend from any of claims 1-8 and pertain to a method for manufacturing a brush head assembly. Claims 1-8 are directed towards “A brush head…” The newly added limitation recites “each spike body of the tuft spike injected into the receptacles” and this is interpreted by the Examiner as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
	With regards to the 35 USC 103 rejection of claims 9-11 and 13 as being unpatentable over Schubnell,  the Applicant argues two points. First, that Schubnell fails to teach or render obvious “…adjusting a free end of each tuft, a proximal end opposite to the free end, or both the free end and the proximal end” as recited in claim 9. The Applicant points out that the rear fixing ends are thickened but remain “axially moveable”, that this is not the same as “adjustable”. Second, the Applicant argues that “Schubnell fails to teach or render obvious bonding the proximal end of the tuft to the spike body” due to the ends (13) of bristle bundles (1) extending past the approaches (18). The Examiner respectfully disagrees with both of these points.	 First, claims 10-11 further limit the “adjusting” step one of the ends of each tuft. The step of “adjusting a free end of each tuft, a proximal end opposite to the free end, or both the free end and the proximal end” can be accomplished in the method steps of either (A) when adjusting includes positioning the spike body in the mold, positioning a shape plate beneath the mold to define the free end of the bristle strands that extend out of the spike body (10, 11; see page 5 of English translation and Figure 4) or (B) positioning the spike body in the mold, positioning a cutting plate (7) on the mold at the proximal end of the tuft spikes (Figure 4), and cutting an excess portion of the  bristle strands that extend above the cutting plate with a knife (14, Figures 3-4). With regards to the Applicant’s second point, the Examiner agrees that the ends (13) of bristle bundles (1) extending past the approaches (18). However, the claim language recites “…bonding the proximal end of the tuft to the spike body” and does not provide any limitations on the ends of bristles extending past the spike body. In the English translation of Schubnell, the third complete paragraph of page 6 there is discussion of bonding the proximal end of the tuft to the spike body, alternatively they are bonded indirectly based on a surrounding matrix of material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg